Judgment unanimously modified in accordance with Memorandum and, as modified, affirmed, with costs to respondents. Memorandum: The trial court correctly determined that plaintiff was not entitled to a declaration in its favor but erroneously dismissed the complaint. It should have granted a declaration declaring the rights of the parties (Hoffman v. City of Syracuse, 2 N Y 2d 484, 487; Matter of Mandis v Gorski, 24 A D 2d 181, 184). Such a declaration will be incorporated in the order to be entered herein. (Appeal from judgment of Erie Trial Term dismissing declaratory judgment action.) Present — Bastow, J. P., Goldman, Del Vecchio and Marsh, JJ.